******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     WAYNE J. JONES, SR. v. COMMISSIONER
               OF CORRECTION
                  (AC 37685)
                  Lavine, Beach and Bishop, Js.
     Argued October 17—officially released November 22, 2016

  (Appeal from Superior Court, judicial district of
                Tolland, Oliver, J.)
  Craig A. Sullivan, assigned counsel, for the appel-
lant (petitioner).
  Emily D. Trudeau, assistant state’s attorney, with
whom, on the brief, was John C. Smriga, for the appel-
lee (respondent).
                          Opinion

  PER CURIAM. The petitioner, Wayne J. Jones, Sr.,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal,
the petitioner claims that the habeas court improperly
concluded that counsel who represented him on a prior
petition for a writ of habeas provided ineffective assis-
tance. We affirm the judgment of the habeas court.
   The petitioner was convicted of sexual assault in the
first degree in violation of General Statutes § 53a-70 (a)
(1), burglary in the first degree in violation of General
Statutes (Rev. to 2005) § 53a-101 (a) (2) and kidnapping
in the first degree in violation of General Statutes § 53a-
92 (a) (2) (B) for crimes committed on August 24, 2005.
State v. Jones, 115 Conn. App. 581, 583, 974 A.2d 72,
cert. denied, 293 Conn. 916, 979 A.2d 492 (2009). The
petitioner was sentenced to thirty-five years in prison,
execution suspended after twenty-five years, and thirty-
five years of probation. This court affirmed the petition-
er’s conviction. Id., 603. Thereafter, the petitioner filed
a petition for a writ of habeas corpus, which was denied
by the habeas court (T. Santos, J.). This court dismissed
the petitioner’s appeal from the denial of his first habeas
corpus petition. Jones v. Commissioner of Correction,
134 Conn. App. 903, 38 A.3d 1253 (2012).
  The petitioner subsequently filed the present petition
for a writ of habeas corpus in which he alleged that
his prior habeas counsel rendered ineffective assis-
tance. The focus of the petitioner’s claim of ineffective
assistance is on the DNA evidence presented at his
criminal trial. Following a trial held on October 16, 2014,
the habeas court, Oliver, J., denied the petition for a
writ of habeas corpus. Judge Oliver subsequently
granted the petition for certification to appeal.
   Our examination of the record on appeal and the
briefs and arguments of the parties persuades us that
the judgment of the habeas court should be affirmed.
The habeas court’s decision fully addresses the argu-
ments raised in the present appeal, and we adopt its
concise and well reasoned decision as a proper state-
ment of the relevant facts and the applicable law on
the issues. Jones v. Commissioner of Correction, 169
Conn. App. 407,        A.3d       (2014) (appendix). It
serves no useful purpose for us to repeat the discussion
contained therein. Furka v. Commissioner of Correc-
tion, 21 Conn. App. 298, 299, 573 A.2d 358, cert. denied,
215 Conn. 810, 576 A.2d 539 (1990).
  The judgment is affirmed.